 

IN THE UNITED sTATEs DIsTRlcT CoURT F§ LE
FoR THE DlsrRIcT oF MoNTANA w _ 3 ma
BILLINGS DlvlsloN
Clerk. U S Distn'ct Cour\

District Oi Moniana

Billings
ALVIN C. LEE,
CV 18-14-BLG-SPW
Petitioner,
vs. ORDER
JAMES SALMONSON,
Respondent.

 

 

Petitioner Alvin C. Lee, appearing pro se, filed a motion to proceed in forma
pauperis (Doc. 3), a petition for Writ of habeas corpus (Doc. 2), and a motion to
dismiss state charges (Doc. 4). Lee challenges the constitutionality of the criminal
charging process utilized by the State of Montana. (Doc. 5 at 1).

Lee filed the habeas petition jointly with a group of other petitioners in what
they characterized as an “En Masse Petition for Writ of Habeas Corpus.” (Doc. 5
at 1). On February 5, 2018, the United States Magistrate Judge determined under
the rules that the petitioners could not file a habeas petition en masse and ordered
the petitioners to either file individual petitions or Withdraw by March 2, 2018.
(Doc. 1 at 2-7).

On March 12, 2018, the Magistrate recommended the Court dismiss Lee’s

case for failure to prosecute because Lee did not respond to the Magistrate’s order.

(Doc. 5 at 7). On March 19, 2018, Lee filed an objection to the Magistrate’s
recommendation (Doc. 6). The objection did not addressthe Magistrate’s
recommendation to dismiss the petition for failure to prosecute. Instead, the
objection reiterated the petition’s constitutional claim and insisted on proceeding
with the en masse petition. (Doc. 6 at 1-2).

Courts generally treat pro se habeas petitioners leniently. Castro v. United
States, 540 U.S. 375, 377 (2003); Woods v. Carey, 525 F.3d 886, 889-890 (9th Cir.
2008). Although Lee did not timely respond to the Magistrate’s order, the Court
construes his objection and reiteration of his constitutional claim as evidence that
he has not failed to prosecute his claim. Nonetheless, as stated in the Magistrate’s
order, Lee may not file a habeas petition en masse. (Doc. 1 at 2-7). Dismissal
without prejudice on that ground is appropriate See Stewart v. Martinez- Vz'llareal,
523 U.S. 637, 645 (1998) (explaining that dismissal for technical procedural
reasons should not bar prisoners from ever obtaining federal habeas review) (citing
United States ex rel. Barnes v. Gilmore, 968 F.Supp 384, 385 (N.D. Ill. 1997) and
Marsh v. U.S. Dist. Court for Northern Dist. of California, 1995 WL 23942 at *l
(N.D. Ca. 1995)).

A certificate of appealability is not warranted because reasonable jurists
would not disagree with the procedural ruling. See Gonzalez v. Thaler, 565 U.S.

134, 140-141 (2012).

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 5) are rejected.

IT IS FURTHER ORDERED that Lee’s petition is dismissed without
prejudice because it Was improperly filed. If, at some later date, Lee properly files
a new petition for habeas corpus it shall be considered his first petition.

IT IS FURTHER ORDERED that a certificate of appealability is denied.
The clerk shall immediately process the appeal if Lee files a Notice of Appeal.

IT lS FURTHER ORDERED that the clerk shall close the civil tile by
entering a judgment of dismissal Unless this matter is remanded by the Court of
Appeals, it is closed. The Court will not entertain any request for reconsideration

of the en masse petition.

CL ,_
ff
DATEDihiSi day ar )@/Z§ ~</L/ ,2018.

 

SUSAN P. WATTERS
United States District Judge

